EXHIBIT 10.1
 
 


EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the "Agreement") is made as of the 9th day
of June 2017 by and between Troika Design Group, Inc. (the "Company") and Daniel
Pappalardo ("Executive"), an individual having an address at 1327 Maltman Ave,
Los Angeles, CA 90026. Executive, Company and Parent shall be individually
referred to as a "Party" and collectively as the "Parties."
1.     Duties and Scope of Employment.
(a)     Positions; Duties.  During the Employment Term (as defined in Section
2), the Company shall employ Executive as the President of the Company. 
Executive shall report to the Chief Executive Officer of Troika Holding Company,
Inc. f/k/a M2 nGage Group, Inc. (the "Parent").
(b)     Obligations.  During the Employment Term, Executive shall devote
substantially all of his business efforts and time to the Company.  Executive
agrees, during the Employment Term, not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration or benefit whatsoever or howsoever without the prior approval of
the Board of Directors of the Parent (the "Board") and the Chief Executive
Officer; provided, however, that Executive may (i) serve in any capacity with
any professional, community, industry, civic, educational or charitable
organization, (ii) serve as a member of corporate boards of directors or as an
advisor to companies that the Executive currently serves  and, with the consent
of the Board (which consent shall not be unreasonably withheld or delayed),
other corporate boards of directors, and (iii) manage his and his family's
personal investments and legal affairs; provided, however, that in each
instance, such activities do not materially interfere with the discharge of
Executive's duties.
2.     Employment Term.  The Company hereby agrees to employ Executive and
Executive hereby accepts such employment ( the "Employment Term"), in accordance
with the terms and conditions set forth herein, commencing on the date hereof
(the "Employment Commencement Date") and will continue until the May 2022 (5th)
anniversary thereof (the "Initial Term"), provided that on the 5th and
subsequent anniversary of the Commencement Date, the term of Executive's
employment hereunder will be automatically extended for additional periods of
two years (each a "Subsequent Term") unless either Executive or Company has
given written notice to the other that such automatic extension will not occur
(a "Non-Renewal Notice"), which notice is given not less than ninety (90) days
prior to the relevant anniversary of the Commencement Date. The Initial Term and
any Subsequent Term are referred to herein collectively as the "Term."
3.     Compensation/Benefits.  During the Employment Term, the Company shall pay
and provide to Executive the following:
(a)     Cash Compensation.  As compensation for his services to the Company,
Executive shall receive a base salary and shall be eligible to receive
additional variable compensation.  During the Employment Term, the Board or its
Compensation Committee (the "Compensation Committee") shall review Executive's
Base Salary (as defined below) and Bonus (as defined below) then in effect at
least annually and may increase (but not decrease) such Base Salary and/or Bonus
as the Compensation Committee may approve.  The Base Salary shall be payable in
accordance with the Company's normal payroll practices in effect from time to
time, but in no event less frequently than bi-monthly and, in the case of Bonus,
as soon as practical during the year following the year with respect to which
such Bonus is payable, but in no event later than March 15th of such following
year.  No increase in Base Salary shall be used to offset or otherwise reduce
any obligations of the Company to Executive hereunder or otherwise.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
(i)     Annual Base Salary.  As of the Employment Commencement Date, Executive's
annual Base Salary shall be $347,287.92 ("Base Salary").
(ii)    Performance Bonus: Employee is entitled to a cash based bonus (the
"Bonus") based upon the terms set out in Appendix A.
(iii)  Other Bonuses: Executive is entitled to a cash based bonus based upon the
terms set out in Appendix B.
(iv)   Discretionary Bonus.  In addition to the Annual Base Salary and Other
Bonuses, Executive shall also be eligible to earn annual variable compensation,
the amount of which be set by the Company's Compensation Committee. The Bonus
for any calendar year shall be awarded at the sole and absolute discretion of
the Compensation Committee based upon the Company's achievement of stated
financial and strategic goals, as established by the Compensation Committee. 
Any such Discretionary Bonus may be made to Executive by means of cash or stock
options.
(b)     Equity Compensation.
Stock Ownership.  The Company shall grant Executive "Employee Stock Options" for
7,500,000 shares of common stock of Parent (the "Options").  As is more fully
set forth in the Employee Stock Option Plan, and with the Executive's consent,
fifty percent (50%).of such shares shall vest on July 1, 2018 and the remaining
Fifty percent (50%) of such shares shall vest on July 1, 2019. If Executive's
employment hereunder is terminated by Company without Cause, by Executive for
Good Reason, or as a result of Executive's Disability or death, then in addition
to any other benefits to which Executive is entitled pursuant to this Agreement,
the Options shall accelerate, and be fully vested and immediately exercisable.
(i)    Ongoing Awards.  Executive shall be eligible to participate fully in
annual stock option grants, and any other long-term equity incentive program at
levels commensurate with his position and as determined by the Compensation
Committee.
(c)     Employee Benefits.  Executive shall, to the extent eligible, be entitled
to participate at a level commensurate with his position in all employee
benefits, welfare and retirement plans and programs, as well as equity plans,
provided by the Company to its senior executives in accordance with the terms
thereof as in effect from time to time.  Notwithstanding the foregoing, at all
times, the Company reserves the right to amend, modify, or terminate any such
plan or program.
(d)     Perquisites.  The Company shall provide to Executive, at the Company's
cost, all perquisites, including health insurance pursuant to the terms of the
Company's health insurance plans which may change from time to time.
Notwithstanding the foregoing, at all times, the Company reserves the right to
amend, modify, or terminate any such perquisites. Company will pay $1,000 per
month for an auto allowance.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(e)     Business and Entertainment Expenses.  Upon submission of appropriate
documentation by Executive in accordance with the Company's policies in effect
from time to time, the Company shall pay or reimburse Executive for all business
expenses that Executive incurs in performing his duties under this Agreement,
including, but not limited to, travel (excluding gas mileage), entertainment,
and professional dues and subscriptions, in accordance with the Company's
policies in effect from time to time.  The Company shall not be obligated to
reimburse Executive for taxes incurred for any reason.
(f)    Vacation, Holidays and Sick Leave.  Executive shall be entitled to
vacations of no less than four (4) weeks per calendar year.  The Vacation,
Holiday and Sick Leave Executive shall also be entitled to absences because of
illness or other incapacity, and such other absences, whether for holiday,
personal time, or for any other purpose, as set forth in the Company's
employment manual or current procedures and policies, as the case may be, as the
same may be amended from time to time.
4.    Termination of Employment.
(a)    Death or Disability.  The Company may terminate Executive's employment
for disability in the event Executive has been unable to perform his material
duties hereunder for six (6) consecutive months because of physical or mental
incapacity by giving Executive notice of such termination while such continuing
incapacity continues (a "Disability Termination").  Executive's employment shall
automatically terminate on Executive's death.  In the event Executive's
employment with the Company terminates during the Employment Term by reason of
Executive's death or a Disability Termination, then upon the date of such
termination:
(i)  any Options or Shares that would have vested solely due to the passage of
time during the twenty-four (24) month period beginning on the date of
Executive's death or Disability Termination shall immediately vest;
(ii)  the Company shall, within fourteen (14) days of the date Executive's
employment is terminated, pay and provide Executive (or in the event of
Executive's death, Executive's estate) (A) any unpaid Base Salary through the
date of termination and any accrued vacation, (B) reimbursement for any
unreimbursed expenses incurred through the date of termination, and (C) all
other payments, benefits or fringe benefits to which Executive may be entitled
subject to and in accordance with, the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant and
amounts that may become due under Sections 3  and 4 hereof (collectively, items
under this clause (i) are referred to as "Accrued Benefits"); and
(iii)  the Company shall pay to Executive at the time other senior executives
are paid under any cash bonus or long-term incentive plan, but in no event later
than March 15th of the year following the year in which Executive's employment
is terminated, a pro-rata bonus equal to the amount Executive would have
received if Executive's employment had continued (without any discretionary
cutback) multiplied by a fraction where the numerator is the number of days in
each respective bonus period prior to Executive's termination and the
denominator is the number of days in the bonus period (the "Prorated Bonus");
provided, however, that at the time of death or Disability Termination,
Executive is on pace to achieve the performance milestones necessary to be
eligible for such bonus.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(iv)  the Executive will continue to participate in the performance bonus plan,
in accordance with the terms of the plan until such plan has expired.
(b)     Termination for Cause.  The Company may terminate Executive's employment
for Cause (as defined below).  In the event that Executive's employment with the
Company is terminated during the Employment Term by the Company for Cause,
Executive shall not be entitled to any additional payments or benefits
hereunder, other than Accrued Benefits (including, but not limited to, any then
vested Option Shares and other equity awards), to be paid or provided within
thirty (30) days of the date Executive's employment is terminated.
(i)   For the purposes of this Agreement, "Cause" shall mean:
(A)     material breach of any provision of this Agreement by Executive, which
has not been remedied within 30 days notice of such breach.
(B)     the willful failure by Executive to perform his duties with the Company
(other than any such failure resulting from his incapacity due to physical or
mental impairment), unless any such failure is corrected within thirty (30) days
following written notice by the Board that specifically identifies the manner in
which the Board believes Executive has not materially performed his duties;
provided, however, that no act, or failure to act, by Executive shall be
"willful" unless committed without good faith and without a reasonable belief by
the Executive that the act or omission was in the best interest of the Company;
or
(C)     an act of gross misconduct by Executive with regard to the Company that
is materially injurious to the Company and is committed without good faith and
without a reasonable belief by the Executive that the act or omission was in the
best interest of the Company
(c)     Termination by the Company Other Than for Cause; Termination by
Executive With Good Reason.  Any payments to be made or benefits to be provided
under this Section 4(b) are conditioned on (x) Executive's execution of a
general release and/or termination agreement satisfactory to the Company, and
(y) such general release and/or termination agreement becoming effective.
(i)   If Executive's employment with the Company is involuntarily terminated by
the Company other than for Cause or if Executive voluntarily terminates his
employment with the Company for Good Reason (as defined below), then the Company
shall pay or provide Executive with the following as of the date of termination:
(A)     any Accrued Benefits, to be paid or provided on the date Executive's
employment is terminated;
(B)     the Prorated Bonus; provided, however, that at the time of the
termination of Executive's employment, Executive is on pace to achieve the
performance milestones necessary to be eligible for such bonus, and
provided further that such Prorated Bonus is paid no later than March 15 of the
year following the year in which Executive's employment is terminated;
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(C)     a severance amount equal to twelve (12) months of the Executive's
then-current annual Base Salary, payable in lump-sum or semi-annual payments
commencing on the date Executive's employment is terminated;
(D)     the right to participate in the Performance Bonus plan until such plan
expires;
(E)     All shares of unvested stock options shall immediately become vested;
(F)     All shares of unvested stock grants shall immediately become vested;
(G)     the right to continue his participation in the Company's health benefit
plans to the extent that he is then a participant therein, at no additional cost
to Executive other than he would have incurred as an employee, for a period of
twelve (12) months starting with the first calendar month after such date of
termination; provided, however, that Company shall pay the full premium for
COBRA continuation coverage under its health plans for Executive (and, if
applicable, his dependents enrolled as participants in such health plans as of
the date of termination) for such twelve-month period.  In the event Executive
obtains other employment during the twelve-month period in this clause (D),
pursuant to which he becomes covered for substantially similar or improved
benefits, the right to continue to participate in any health benefit plan, at
the Company's expense, offered or provided by the Company shall immediately
cease; and
(H)     reasonable outplacement services at a level commensurate with
Executive's position, including use of an executive office, for a period of
ninety (90) days commencing on Executive's date of termination but in no event
extending beyond the date on which Executive commences other full time
employment.
(ii)   For purposes of this Agreement, "Good Reason" for termination by
Executive shall arise from the following conduct of the Company or events
without Executive's consent (other than in connection with or subsequent to the
termination or suspension of Executive's employment or duties for Cause or in
connection with Executive's death or disability, and excluding any isolated
action not taken in bad faith and which is promptly remedied by the Company
after receipt of notice thereof from Executive); provided, however, that in each
instance, Executive shall provide reasonably detailed written notice of any
action or event that would constitute Good Reason under this Section 4(c)(ii) to
the Company within ninety (90) days of such action or event, and the Company
shall have thirty (30) days to cure such action or event, and provided further
that if such action or event is not cured by the Company within such thirty (30)
day period, Executive's employment will then be deemed to be terminated with
Good Reason:
(A)     Material breach of any provision of this Agreement by the Company; or
(B)     After a Change of Control (as defined below), in the event that (i)
Executive's aggregate compensation is diminished (regardless of Executive's
title, duties, or responsibilities) or (ii) Executive is required to relocate
more than one hundred (100) miles from his then-current residence in order to
continue to perform his duties under this Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(d)     Termination by Executive Without Good Reason.  Executive may terminate
his employment at any time without Good Reason by written notice to the
Company.  In the event that Executive terminates his employment with the Company
during the Employment Term without Good Reason, Executive shall not be entitled
to any additional payments or benefits hereunder, other than Accrued Benefits
(including, but not limited to, any then-vested Option Shares and other equity
awards), to be paid or provided within thirty (30) days of the date Executive's
employment is terminated.
 (iii)     upon completion of the appropriate COBRA forms, and subject to all
the requirements of COBRA, continue Executive's participation in Company's
health insurance plan through eighteen (18) months following the effective date
of such termination, at Company's cost (except for Executive's co-pay, if any,
which shall be deducted from the payments described in subsection (ii)), to the
same extent that such insurance is provided to persons currently employed by
Company. (subsections (ii) and (iii) herein jointly referred to as "Term
Expiration Severance").  Payment of the Term Expiration Severance is expressly
conditioned on the Executive executing a timely separation agreement in a form
that is acceptable to Company, which will include, at a minimum, a complete
general release of claims against Company and its affiliated entities and each
of their officers, directors, employees and others associated with Company and
its affiliated entities.
(e)     No Mitigation/No Offset.  Executive shall not be required to seek other
employment or otherwise mitigate the value of any severance benefits
contemplated by this Agreement, nor shall any such benefits be reduced by any
earnings or benefits that Executive may receive from any other source, except as
provided in Sections 4(c)(i)(D), 4(c)(i)(E) and 4(c)(i)(F).  The amounts payable
hereunder shall not be subject to setoff, counterclaim, recoupment, defense or
other right that the Company may have against Executive or others.
5.     Change of Control Vesting Acceleration.
(a)     In the event of a Change of Control (as defined below), one hundred
percent (100%) of Executive's then-unvested Options or Shares shall immediately
vest, all Performance Bonus (both current and future) are immediately due and
payable, regardless of whether the milestone has been achieved.
(b)     After a Change of Control (as defined below), in the event that (i)
Executive's aggregate compensation is substantially diminished (regardless of
Executive's title, duties, or responsibilities) or (ii) Executive is required to
relocate more than one hundred (100) miles from his then-current residence in
order to continue to perform his duties under this Agreement, all of Executive's
then-unvested Options or Shares and other equity awards shall immediately vest
in full, and if, after a Change of Control, Executive terminates his employment
with the Company for Good Reason, he shall be entitled to receive all severance
benefits set forth in Section 4(c)(i).
(c)     For the purposes of this Agreement, "Change of Control" is defined as
the occurrence of any of the following after the Employment Commencement Date:
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(i)     any "person" (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) excluding for this
purpose, (i) the Company or any subsidiary of the Company, or (ii) any employee
benefit plan of the Company or any subsidiary of the Company, or any person or
entity organized, appointed or established by the Company for or pursuant to the
terms of any plan which acquires beneficial ownership of voting securities of
the Company, is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company's then outstanding securities; provided, however, that no Change of
Control will be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by the Company,
the grant or exercise of any stock option, stock award, stock purchase right or
similar equity incentive, or the continued beneficial ownership by any party of
voting securities of the Company which such party beneficially owned as of the
Employment Commencement Date; or
(ii)    persons, who, as of the Employment Commencement Date constitute the
Board (the "Incumbent Directors") cease for any reason, including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority thereof, provided, however, that
any person becoming a director of the Company subsequent to the Employment
Commencement Date shall be considered an Incumbent Director if such person's
election or nomination for election was approved by a vote of at least fifty
percent (50%) of the Incumbent Directors; and provided further, that any such
person whose initial assumption of office is in connection with an actual or
threatened election contest relating to the members of the Board or other actual
or threatened solicitation of proxies or consents by or on behalf of a "person"
(as defined in Section 13(d) and 14(d) of the Exchange Act) other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or
(iii)     consummation of a reorganization, merger or consolidation or sale or
other disposition of at least 80% of the assets (other than cash and cash
equivalents) of the Company (a "Business Combination"), in each case, unless,
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of outstanding voting securities of
the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the Company resulting from
such Business Combination (including, without limitation, a company which, as a
result of such transaction, owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities of the Company; or
(iv)     approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
6.     Golden Parachute Payments.
(a)     Executive shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any benefit received
pursuant to this Agreement, including, without limitation, any excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"); provided, however, that any benefit received or to be received by
Executive in connection with a Change of Control ("Contract Benefits") or any
other plan, arrangement or agreement with the Company or an affiliate
(collectively with the Contract Benefits, the "Total Benefits") that would
constitute a "parachute payment" within the meaning of Section 280G of the Code,
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code, but only if, by
reason of such reduction, the net after-tax benefit received by Executive as a
result of such reduction shall exceed the net after-tax benefit received by
Executive if no such reduction was made.  For purposes of this Section 6, "net
after-tax benefit" shall mean the Total Benefits that Executive receives or is
then entitled to receive from the Company that would constitute a "parachute
payment" within the meaning of Section 280G of the Code, less (i) the amount of
all federal, state and local income and employment taxes payable by Executive
with respect to such "parachute payment," calculated at the highest marginal
income tax rate for each year in which the foregoing shall be paid to Executive
(based on the rates set forth in the Code as in effect at the time of the first
receipt of the foregoing benefits), and (ii) the amount of excise taxes imposed
with respect to such "parachute payment" by Section 4999 of the Code.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(b)     The accounting firm engaged by the Company (or its successor) for
general tax purposes shall perform any adjustment pursuant to subsection (a) of
this Section 6.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to Executive and
to the Company within fifteen (15) calendar days of being engaged to perform
such determination and adjustment, or at such other time as requested by the
Company.  Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon you and the Company.
7.     Section 409A Compliance.
(a)     To the extent that any amount payable under this Agreement constitutes
an amount payable under a "nonqualified deferred compensation plan" (as defined
in Section 409A of the Code ("Section 409A")) following a "separation from
service" (as defined in Section 409A), including any amount payable
under Section 4, then, notwithstanding any other provision in this Agreement to
the contrary, such payment will not be made to Executive earlier than the day
after the date that is six (6) months following Executive's "separation from
service."  This Section 7(a) will not be applicable after Executive's death. 
(b)     Executive and the Company acknowledge that the requirements of Section
409A are still being developed and interpreted by government agencies, that
certain issues under Section 409A remain unclear at this time, and that the
parties hereto have made a good faith effort to comply with current guidance
under Section 409A.  Notwithstanding anything in this Agreement to the contrary,
in the event that amendments to this Agreement are necessary in order to comply
with future guidance or interpretations under Section 409A, including amendments
necessary to ensure that compensation will not be subject to Section
409A, Executive agrees that the Company shall be permitted to make such
amendments, on a prospective and/or retroactive basis, in its sole discretion.
8.     Restrictive Covenants.  Executive and Company expressly acknowledge that
the following restrictions are further consideration for the sale by Executive
of the business of the Company pursuant to the Merger Agreement, dated June 9,
2017, that such restrictions are necessary to protect the goodwill of the
Company and that such restrictions are fair and reasonable.  Executive holds
specialized knowledge of the business of the Company (the "Business"). 
Executive and Company acknowledge and agree that (i) the Parties would be
irreparably harmed and impaired if Executive were to engage, directly or
indirectly, in any activity competing with the Business, make any disclosure in
violation of this Agreement or any unauthorized use of, any confidential
information concerning the Business, and (ii) the Parties are entitled to
protection from such use of the specialized knowledge of Executive.  Executive
acknowledges that the Company's ability to keep its Confidential Information (as
defined in Section 9(b)) secret and away from its competitors is important to
the Company's and its affiliates' viability and business.  Executive further
acknowledges that over the course of his employment with the Company he has and
will (i) develop special and substantial relationships with the Company's and
its affiliates' customers and suppliers, and/or (ii) be privy to Confidential
Information.  Further, Executive has and will help develop the goodwill of the
Company and its affiliates during the course of his employment.  Finally,
pursuant to Section 2.4(a)(ii) of the Merger Agreement and Section 3(b) herein,
Executive will have a substantial ownership interest in the Company.  As such,
Executive agrees to abide by the following covenants in order to allow the
Company to protect those interests:
Non-Competition.  During the "Restricted Period" (as defined below), Executive
will not either directly or indirectly, for himself or any other person or
entity, anywhere within the United States, carry on, own, be engaged in, assist,
be employed by, consult for, serve as a director for, or have any financial
interest in any business or enterprise that is materially engaged in  any of the
services of the Company or manufactures or sells any of the products provided or
offered by Company or any subsidiary or affiliate of Company, or if it performs
any other services and/or engages in the production, manufacture, distribution
or sale of any product similar to services or products, which services or
products were performed, produced, manufactured, distributed, sold, under
development or planned by Company or any subsidiary or affiliate of Company
during the period while Executive performs services for Company, provided that
an equity investment of not more than two percent (2%) in any company that is
publicly traded and whose shares are listed on a national stock exchange will be
permitted.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
For purposes of this Section 8, "Restricted Period" means the period beginning
on the Employment Commencement Date and continuing until the one (1) year
anniversary of Executive's employment termination date, irrespective of the
reason that Executive's employment is terminated with the Company.
(a)     Non-Solicitation.  During the Restricted Period, Executive will not
either directly or indirectly, for himself or any other person or entity, (i)
hire, solicit for services, encourage the resignation of, or in any other manner
seek to engage or employ, any person who is an employee of the Company, or a
consultant of the Company devoting more than seventy percent (70%) of his or her
time to the business of the Company or any of its affiliates, on Executive's
employment termination date or during the one (1) year period preceding such
termination date, or (ii) solicit, provide services to, or otherwise interfere
with the Company's business relationship with, any customer of the Company in
connection with services and/or products that compete with the Company's
services or products, provided that such customer is a customer of the Company
on the employment termination date or during the one (1) year period preceding
such termination date.
(b)     Equitable Relief.  Executive acknowledges that the remedy at law for his
breach of Section 8, 9(a) and/or 10 will be inadequate, and that the damages
flowing from such breach will not be readily susceptible to being measured in
monetary terms.  Accordingly, upon a violation of any part of such Sections, the
Company will be entitled to immediate injunctive relief (or other equitable
relief) and may obtain a temporary order restraining any further violation.  No
bond or other security will be required in obtaining such equitable relief, and
Executive hereby consents to the issuance of such equitable relief.  Such
equitable relief may be obtained from any court having appropriate jurisdiction
over the matter.  Nothing in this Section 8(c) shall be deemed to limit the
Company's remedies at law or in equity that may be pursued or availed of by the
Company for any breach by Executive of any of the parts of Sections 8, 9(a)
and/or 10.
(c)     Judicial Modification.  Executive acknowledges that it is the intent of
the parties hereto that the restrictions contained or referenced in Sections 8,
9 and 10 be enforced to the fullest extent permissible under the laws of each
jurisdiction in which enforcement is sought.  If any of the restrictions
contained or referenced in such Sections is for any reason held by a court or
arbitrator to be excessively broad as to duration, activity, geographical scope,
or subject, then, for purposes of that jurisdiction, such restriction shall be
construed, judicially modified, or "blue penciled" so as to thereafter be
limited or reduced to the extent required to be enforceable in accordance with
applicable law.  Executive acknowledges and understands that, due to the nature
and scope of the Company's existing and proposed business plans and projects,
and the technological advancements in electronic communications, any narrower
geographic restriction of his obligations under Sections 8(a) and 8(b) would be
inappropriate and counter to the protections sought by the Company thereunder.
9.     Confidential Information.
(a)     Non-Use and Non-Disclosure of Confidential Information.  Executive
acknowledges that, during the course of his employment with the Company, he has
had and will have access to information about the Company and its affiliates,
and their customers and suppliers, that is confidential and/or proprietary in
nature, and that belongs to the Company and/or its affiliates.  As such, at all
times, both during his employment and thereafter, Executive will hold in the
strictest confidence, and not use or attempt to use except for the benefit of
the Company and its affiliates, and not disclose to any other person or entity
(without the prior written authorization of the Board) any "Confidential
Information" (as defined in Section 9(b)).  Notwithstanding anything contained
in this Section 9, Executive will be permitted to disclose any Confidential
Information to the extent required by validly-issued legal process or court
order, provided that Executive notifies the Board immediately of any such legal
process or court order in an effort to allow the Company to challenge such legal
process or court order, if the Company so elects, prior to Executive's
disclosure of any Confidential Information.
(b)     Definition of Confidential Information.  For purposes of this Agreement,
"Confidential Information" means any confidential or proprietary information
that belongs to the Company or its affiliates, or any of their customers or
suppliers, including, without limitation, technical data, market data, trade
secrets, trademarks, service marks, copyrights, other intellectual property,
know-how, research, business plans, product and service information, projects,
services, customer lists and information, customer preferences, customer
transactions, supplier lists and information, supplier rates, software,
hardware, technology, inventions, developments, processes, formulas, designs,
drawings, marketing methods and strategies, pricing strategies, sales methods,
financial information, project information, revenue figures, account
information, credit information, financing arrangements, and other information
disclosed to Executive by the Company or its affiliates in confidence, directly
or indirectly, and whether in writing, orally, or by electronic records,
drawings, pictures, or inspection of tangible property.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
10.     Return of Company Property.  Upon the termination of Executive's
employment with the Company, or at any time during such employment upon request
by the Company, Executive will promptly deliver to the Company and not keep in
his possession, recreate, or deliver to any other person or entity, any and all
property that belongs to the Company or any of its affiliates, or that belongs
to any other third party and is in Executive's possession as a result of his
employment with the Company, including, without limitation, records, data,
customer lists and information, supplier lists and information, notes, reports,
correspondence, financial information, account information, product and service
information, project information, files, and other documents and information,
including any and all copies of the foregoing.
11.     Assignment.
(a)     This Agreement shall be binding upon and inure to the benefit of (i) the
heirs, beneficiaries, executors and legal representatives of Executive upon
Executive's death and (ii) any successor of the Company, provided, however, that
any successor shall within ten (10) days of such assumption deliver to Executive
a written assumption in a form reasonably acceptable to Executive.  Any such
successor of the Company shall be deemed substituted for the Company under the
terms of this Agreement for all purposes.  As used herein, "successor" shall
mean any person, firm, corporation or other business entity that at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  Notwithstanding
such assignment, the Company shall remain, with such successor, jointly and
severally liable for all of its obligations hereunder.  This Agreement may not
otherwise be assigned by the Company.
(b)     None of the rights of Executive to receive any form of compensation
payable pursuant to this Agreement shall be assignable or transferable except
through a testamentary disposition or by the laws of descent and distribution
upon the death of Executive or as provided in Section 20 hereof.  Any attempted
assignment, transfer, conveyance or other disposition (other than as provided in
this Section 11) of any interest in the rights of Executive to receive any form
of compensation hereunder shall be null and void; provided, however, that
notwithstanding the foregoing, Executive shall be allowed to transfer vested
Option Shares or other stock options or equity awards consistent with the rules
for transfers to "family members" as defined in U.S. Securities and Exchange
Commission Form S‑8.
12.     Liability Insurance.
(a)     Parent and the Company shall cover Executive under directors' and
officers' liability insurance both during and, while potential liability exists,
after the Employment Term in the same amount and to the same extent, if any, as
the Company covers its other officers and directors.
(b)     Parent and the Company shall, both during and after the Employment Term,
indemnify and hold harmless Executive to the fullest extent permitted by
applicable law with regard to actions or inactions taken by Executive in the
performance of his duties as an officer, director and employee of the Company
and its affiliates or as a fiduciary of any benefit plan of the Company and its
affiliates. For the avoidance of all doubt, in the event of any litigation,
investigation, or any other matter naming the Executive, the Company will pay
100% of the Executive's legal fees, including any retainers required, with an
attorney or attorney's of the Executive's choice.
13.     Notices.  All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given if (a) delivered
personally or by facsimile, (b) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (c) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors in interest at the following
addresses, or at such other addresses as the parties may designate by written
notice in the manner set forth in this Section 14:
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
14.     If to the Company:
Michael Tenore, Esq.
101 S. La Brea Boulevard
Los Angeles, CA  90036
If to Employee:
Daniel Pappalardo
1327 Maltman Ave,
Los Angeles, CA 90026___________________________
_____________________________


15.     Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
16.     Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Executive concerning Executive's
employment relationship with the Company, and supersedes and replaces any and
all prior agreements and understandings concerning Executive's employment
relationship with the Company entered into prior to the date hereof, but it does
not supersede or replace any written agreements entered into simultaneous with
this Agreement or thereafter.
17.     Arbitration.
(a)     Agreement.  The Company and Executive agree that, except as otherwise
provided in Section 8(c), any dispute or controversy arising out of, relating
to, or in connection with the employment relationship between them, the
inception of that relationship, the termination of that relationship, this
Agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof, including, without limitation, claims of discrimination,
harassment, and/or retaliation, and any violation of whistleblower laws, shall
be settled by final and binding arbitration to be held in Los Angeles, CA or
such other location agreed by the parties hereto, under the auspices of and in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association ("AAA").  The arbitrator
may grant injunctions or other relief in such dispute or controversy.  The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration.  Judgment may be entered on the arbitrator's decision in any
court having jurisdiction.  The selection of the arbitrator will be conducted in
accordance with the AAA's practices and procedures for disputes of the nature
here contemplated.  The arbitrator will have authority and discretion to
determine the arbitrability of any particular claim, should any disputes arise
with respect to such issue.
(b)     Costs and Fees of Arbitration.  The moving party shall pay the costs of
the initial arbitration filing (not to exceed two hundred fifty dollars ($250)),
and the Company shall pay the remaining costs and expenses of such arbitration. 
Unless otherwise required by law or pursuant to an award by the arbitrator, the
Company and Executive shall each pay separately its or his counsel fees and
expenses.  Notwithstanding the foregoing, the arbitrator may, but need not,
award the prevailing party in any dispute its or his legal fees and expenses.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
18.     No Oral Modification, Cancellation or Discharge.  This Agreement may
only be amended, canceled or discharged in writing signed by Executive and an
appropriate officer or director of the Company.
19.     Survivorship.  The respective rights and obligations of Company and
Executive hereunder shall survive any termination of Executive's employment by
the Company to the extent necessary to preserve such rights and obligations.
20.     Beneficiaries.  Executive shall be entitled, to the extent permitted
under any applicable law, to select and change the beneficiary or beneficiaries
to receive any compensation or benefit payable hereunder upon his death by
giving the Company written notice thereof.  If Executive dies, severance then
due or other amounts due hereunder shall be paid to his designated beneficiary
or beneficiaries or, if none are designated or none survive Executive, his
estate.
21.     Withholding.  The Company shall be entitled to withhold, or cause to be
withheld, any amount of federal, state, city or other withholding taxes required
by law with respect to payments made to Executive in connection with his
employment hereunder.
22.     Governing Law.  This Agreement shall be governed by Delaware law
(without reference to rules of conflicts of law), which shall be applied to the
merits of any dispute or claim submitted to arbitration pursuant to Section 17
of this Agreement.  Executive and the Company hereby expressly consent to the
personal jurisdiction of the state and federal courts located in Los Angeles, CA
for any action or proceeding relating to any arbitration pursuant to Section 17
of this Agreement in which the parties are participants, or any claim to which
Section 8(c) applies.
 
 
 [Remainder of page intentionally left blank – signatures on the following page]
 
 


- 12 -

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement:
Troika Design Group, Inc.
 


By: /s/   Michael Tenore                                        
Name:  Michael Tenore
Title:     General Counsel
 
Executive




/s/         Daniel Pappalardo                                   
Name:   Daniel Pappalardo

 
 
 
 
 
 
 
 
- 13 -

--------------------------------------------------------------------------------